     Case 1:18-cv-01781-PGG-BCM Document 260 Filed 03/04/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________
MUTINTA MICHELO, KATHERINE SEAMAN,                           )
MARY RE SEAMAN, and SANDRA TABAR,                            )
individually and on behalf of all others similarly situated, )
                                                             )
                                         Plaintiffs,         )
                v.                                           )
                                                             )
NATIONAL COLLEGIATE STUDENT LOAN                             )   No. 18-cv-1781
TRUST 2007-2; NATIONAL COLLEGIATE                            )
STUDENT LOAN TRUST 2007-3;                                   )
TRANSWORLD SYSTEMS, INC., in its own right and )
as successor to NCO FINANCIAL SYSTEMS, INC.;                 )
EGS FINANCIAL CARE INC., formerly known as                   )
NCO FINANCIAL SYSTEMS, INC.; and                             )
FORSTER & GARBUS LLP,                                        )
                                                             )
                                         Defendants.         )
______________________________________________ )
CHRISTINA BIFULCO, FRANCIS BUTRY,                            )
and CORI FRAUENHOFER, individually and on                    )
behalf of all others similarly situated,                     )
                                                             )
                                         Plaintiffs,         )
                v.                                           )
                                                             )
NATIONAL COLLEGIATE STUDENT LOAN                             )   No. 18-cv-7692
TRUST 2004-2; NATIONAL COLLEGIATE                            )
STUDENT LOAN TRUST 2006-4;                                   )
TRANSWORLD SYSTEMS, INC., in its own right and )
as successor to NCO FINANCIAL SYSTEMS, INC.;                 )
EGS FINANCIAL CARE INC., formerly known as                   )
NCO FINANCIAL SYSTEMS, INC.; and                             )
FORSTER & GARBUS LLP,                                        )   FILED VIA ECF
                                                             )
                                         Defendants.         )
______________________________________________ )



      PLAINTIFFS’ REPLY TO THE TRANSWORLD DEFENDANTS’ RESPONSE
                 TO THE MAGISTRATE JUDGE’S FEB. 19, 2021
                 ORDER TO SHOW CAUSE JUSTIFYING THEIR
              REFUSAL TO COMPLY WITH THE COURT’S ORDER
     Case 1:18-cv-01781-PGG-BCM Document 260 Filed 03/04/21 Page 2 of 7




       Plaintiffs hereby reply to TSI’s 1 response (the “Response”) to Magistrate Judge Moses’s

order to show cause of Feb. 19, 2021. The order to show cause required TSI justify its refusal to

comply with this Court’s sixth order (the “Order”) 2 to produce documents central to this case.

       TSI did not produce the CFPB Documents as the Court Ordered and did not seek a stay.

Instead, its Hail Mary defense is that Judge Gardephe somehow stayed Your Honor’s Order

through an unrelated order that has nothing to do with a stay. That is not only untrue, but the case

law clearly does not support TSI.

       TSI’s refusal to comply with this Court’s Order is sanctionable under Rule 37(b), including

adverse rulings barring claims and defenses TSI has made about the CFPB Documents, as well as

monetary sanctions.

I.     ARGUMENT

       A. TSI Violated This Court’s Order

       The facts are not in dispute. This Court ordered TSI to produce certain documents and TSI

refused to comply with that Order. TSI cites no law remotely justifying its refusal. (Resp., at 3–

5). All courts agree that objections to a Magistrate Judge’s discovery order do not permit the

objector to unilaterally withhold the ordered discovery absent a motion for and express grant of a

stay. E.g., Komatsu v. City of N.Y., No. 18-cv-3698, 2021 U.S. Dist. LEXIS 17588, at *3–4

(S.D.N.Y. Jan. 29, 2021) (Gorenstein, Mag. J.); Vaigasi v. Solow Mgmt. Corp., No. 11-cv-5088,


1
  “TSI” or “Transworld Defendants” as used herein collectively refers to Transworld Systems,
Inc. (“Transworld”), in its own right and as successor to NCO Financial Systems, Inc. (“NCO”),
and EGS Financial Care Inc. (“EGS”), formerly known as NCO.
2
  The Response appears at Dkt. No. 258 in Case No. 18-cv-1781, and Dkt. No. 188 in Case No.
18-cv-7692. The Order to Show Cause is at Dkt. Nos. 256 & 186 respectively. The Order
requiring TSI produce the documents it previously provided to the CFPB in the agency’s
investigation (the “CFPB Documents”), encompasses: (1) the Oct. 23, 2020 order compelling
production (Dkt. Nos. 241 & 172), and (2) the Dec. 30, 2020 order extending the production
deadline from to Feb. 5, 2021 (Dkt. Nos. 253 & 183).
       Case 1:18-cv-01781-PGG-BCM Document 260 Filed 03/04/21 Page 3 of 7




2016 U.S. Dist. LEXIS 18460, at *65–66 (S.D.N.Y. Feb. 16, 2016) (Pitman, Mag. J.) (stay of

objected-to discovery order requires motion and express order) (citing, inter alia, Litton Indus.,

Inc. v. Lehman Bros. Kuhn Loeb, Inc., 124 F.R.D. 75, 78–79 (S.D.N.Y. 1989) (Canella, J.)). TSI

never moved for a stay and there is no order granting a stay.

         TSI instead argues Judge Gardephe’s memo endorsement of Dec. 4, 2020 (the “Dec. 4

Memo”) 3 “obviated the need for a formal stay.” (Resp., at 3–5). But the Dec. 4 Memo has

absolutely nothing to do with a stay of discovery. The Dec. 4 Memo simply addressed Plaintiffs’

application that Judge Gardephe deny TSI’s untimely request to submit a reply brief in support of

TSI’s Objections to the Oct. 23 Order to produce the CFPB Documents. The Dec. 4 Memo is

merely an indication the Court might consider TSI’s second brief. 4

         B. TSI’s Discovery Violations Are Sanctionable

         TSI also argues its discovery violations are not sanctionable, because TSI reasonably relied

on its interpretation of the Dec. 4 Memo. (Resp., at 5–7). Putting aside that the Dec. 4 Memo says

nothing about a stay, TSI’s argument fails because it invites chaos in case management.

         “An order issued by a court must be obeyed, even if it later is shown to be erroneous.”

McDonald v. Head Criminal Court Supervisor Officer, 850 F.2d 121, 124 (2d Cir. 1988). TSI’s

assertion it can rely on an unrelated order from Judge Gardephe as a substitute for a stay of Judge

Moses’s Order is “improper (and, indeed, probably contumacious).” Filler v. Lernout (In re

Lernout & Hauspie Sec. Litig.), 219 F.R.D. 28 (D. Mass. 2003) (citing, inter alia, McDonald). TSI

is asking this Court undermine its Magistrate Judge’s discovery-management authority, while

“encouraging parties to use the objection process simply as a device to further delay discovery.”



3
    See Dkt. No. 248 in Case No. 18-CV-1781; Dkt. No. 179 in Case No. 18-CV-7692.
4
    Indeed, TSI’s argument makes clear its noncompliance with the Order was intentional.


                                                  2
     Case 1:18-cv-01781-PGG-BCM Document 260 Filed 03/04/21 Page 4 of 7




Blessey Marine Servs. v. Jeffboat, LLC, No. 10-cv-1863, 2011 U.S. Dist. LEXIS 85415, at *9–10

(E.D. La. Aug. 2, 2011).

       TSI falsely justifies its refusal by arguing all Parties, including Plaintiffs, were “operating

under the shared belief that any production of the CFPB materials would follow upon issuance of

Judge Gardephe’s decision on TSI’s Objections.” (Resp., at 6). This is just not true. Plaintiffs

have long argued the Court must disregard TSI’s Objections as TSI abused the objections process

to stall the CFPB Documents’ production and is subject to Rule 37(b) sanctions. 5

       Further, no “shared belief” among parties concerning discovery noncompliance could ever

justify it. The only cited case in TSI’s brief makes clear that only physical impossibility can excuse

a violation of a never-stayed discovery order. Otherwise, Rule 37(b) requires imposition of

sanctions, even if objections are pending. See Thai Lao Lignite (Thailand) Co. v. Gov’t of the Lao

People’s Democratic Republic, No. 10-cv-5256, 2011 U.S. Dist. LEXIS 103378, at *28–30

(S.D.N.Y. Sep. 12, 2011) (Wood, J.) (imposing mandatory Rule 37(b) sanctions for

noncompliance with order objected to but never stayed) (cited by Resp., at 7).              TSI can

immediately produce the CFPB documents, so it has no valid excuse and must be sanctioned.

       C. TSI’s Misconduct Warrants Adverse-Ruling Sanctions And Monetary Sanctions

       Rule 37(b) envisions violators be sanctioned via orders that, among other things, preclude

arguments and defenses concerning the withheld discovery. See Fed. R. Civ. P. 37(b)(2); see also

Fed. R. Civ. P. 16(f) (granting court Rule 37(b)(2)’s sanction powers to enforce scheduling orders).



5
  See Pls.’ Dec. 1, 2020 Ltr. to Ct., at 3 & n.4. (Dkt. No. 247 in Case No. 18-CV-1781; Dkt. No.
178 in Case No. 18-CV-7692). TSI says the Parties’ letter to the Court of Feb. 18 reflects a “shared
belief” TSI could ignore the Court’s Feb. 5, 2021 deadline for producing the CFPB documents, so
long as TSI’s Objections were pending. (Resp., at 6–7 (citing Dkt. No. 255 in Case No. 18-CV-
1781)). This is also false. The letter simply reflects TSI’s continued insistence it can use
objections to negate the effect of the Order to timely produce the CFPB Documents.


                                                  3
     Case 1:18-cv-01781-PGG-BCM Document 260 Filed 03/04/21 Page 5 of 7




Such sanctions are preferable to monetary ones when the violator shows a continued willingness

to waste the Court’s and other parties’ time and money, as TSI has here. Vaigasi, 2016 U.S. Dist.

LEXIS 18460, at *69–77 (imposing nonmonetary sanctions under Rule 37(b)(2) after analyzing

pattern of noncompliance with discovery orders).

       TSI’s history of discovery violations concerning the CFPB Documents far predates the

most recent misconduct. For example, TSI spent years invoking government-agency privileges as

barring production of the CFPB Documents here, though TSI was required to request the agency

intervene and invoke these directly. When this Court finally compelled TSI to request CFPB

intervention or stop making these arguments, the agency refused TSI’s plea for intervention. TSI

continued to press its improper privilege arguments, without telling the Court the CFPB rejected

them. E.g., Oct. 23 Ord., 2020 U.S. Dist. LEXIS 197630, at *3–8.

       Given the degree of TSI’s noncompliance, Plaintiffs request TSI be sanctioned with orders

precluding TSI from raising the below arguments or defenses. TSI has raised these without factual

support, even as it withholds the documents which would show them false:

       •   The business practices described in the CFPB’s Consent Order with TSI 6 cannot
           constitute violations of the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et
           seq.) or N.Y Gen. Bus. Law § 349, because the consent order only identifies violations
           of the Consumer Financial Protection Act of 2010 (12 U.S.C. §§ 5563 & -65).

       •   The Consent Order describes TSI business practices which TSI did not utilize in its
           actions concerning the Named Plaintiffs and their fellow Class members.

       •   The Consent Order describes business practices utilized by Defendant Transworld, but
           not by Defendant NCO.

       Plaintiffs also ask this Court to impose monetary sanctions by: (1) certifying the facts of

TSI’s noncompliance to Judge Gardephe for imposition of a contempt fine of $1,000 for each day’s



6
  In re Transworld Sys., Inc., Admin. Proc. No. 2017-CFPB-0018 (Consumer Fin. Prot. Bureau
2017), Document 1.


                                                4
      Case 1:18-cv-01781-PGG-BCM Document 260 Filed 03/04/21 Page 6 of 7




further noncompliance, see Daniel F. Kelleher Auctions, LLC v. Huh, No. 160-cv-878, 2019 U.S.

Dist. LEXIS 10370, at *16–26 (D. Conn. Jan. 23, 2019) (Spector, Mag. J.); and (2) awarding

Plaintiffs attorney fees and costs, in amount to be determined later, see Fed. R. Civ. P. 37(b)(2).

       D. TSI’s Belated Stay Motion Must Be Denied

       TSI belatedly moves for a stay of the Order to produce the CFPB Documents, wrongly

arguing there is good cause for it so long as Judge Gardephe has not ruled on TSI’s Objections.

(Resp., at 8–9). There is no support for such a motion. TSI lost the right to seek stay of the Order,

as it “had ample time to seek a stay from th[e] Court prior to the date set for compliance” but failed

to. Filler, 219 F.R.D. at 30. Here, TSI had nearly four months to seek stay, but did not. TSI

cannot be rewarded for eschewing a stay motion and pursuing prolonged objections briefing,

hoping “it could secure a tactical advantage over [P]laintiffs and do an end run to avoid complying

with the [Oct. 23] Order.” Id. 7

II.    CONCLUSION

       For the reasons set forth above, the Court should sanction TSI as requested by Plaintiffs,

or in such other manner as the Court deems fit.




7
  TSI wrongly claims producing the CFPB Documents would prejudice it, because they contain
confidential information. (Resp., at 8–9). As the Court has already ruled, this litigation’s robust
confidentiality order ensures TSI will not be prejudiced.


                                                  5
     Case 1:18-cv-01781-PGG-BCM Document 260 Filed 03/04/21 Page 7 of 7




Dated:   New York, New York
         Mar. 4, 2021
                                         Respectfully submitted,

                                         FRANK LLP

                                         By:     /s/ Gregory A. Frank        .
                                         Gregory A. Frank (GF0531)
                                         Marvin L. Frank (MF1436)
                                         Asher Hawkins (AH2333)
                                         305 Broadway, Suite 700
                                         New York, New York 10007
                                         Tel: (212) 682-1853
                                         Fax: (212) 682-1892
                                         gfrank@frankllp.com
                                         mfrank@frankllp.com
                                         ahawkins@frankllp.com

                                         Counsel for Plaintiffs and the Classes




                                     6
